Citation Nr: 0513136	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his naval combat off the 
coast of Vietnam during active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board notes that the veteran submitted additional 
evidence directly to the Board in May 2004.  He included a 
waiver of review by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2004).

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, VA treatment records reflect that the 
veteran was diagnosed with PTSD in March 2002.  His initial 
assessment was done by a licensed clinical social worker, 
William Miller.  In this session, the veteran identified two 
specific stressful experiences in addition to being a 
gunner's mate under general combat conditions on a destroyer 
operating off the coast of Vietnam.  The veteran explained 
that the ship was on general quarters in alert status very 
frequently, sometimes two to three times a day.  In one 
instance, the ship was called to general quarters in the 
middle of the night due to enemy presence that was very close 
to their ship.  The veteran described firing at very close 
range at the Viet Cong from his post.  In the second 
instance, the veteran described destroying a Viet Cong 
convoy.  He said that they threw so much fire power at the 
enemy that the ship ran out of ammunition and had to be 
replenished by another ship.  In both instances, the veteran 
stated he was very afraid, anxious, and upset.  He felt that 
he was a target for the enemy because of his job as a 
gunner's mate and the location he had to occupy in that 
capacity.

Mr. Miller diagnosed the veteran with prolonged PTSD symptoms 
due to the veteran's war time experiences in Vietnam.  He 
commented:

Vet was exposed to traumatic war zone 
events in Vietnam which caused him to 
feel intense fear helples[s]ness and 
horror.  He has recurrent and intrusive 
distressing thoughts of these events 
which keep replaying in his mind.  He 
does not discuss these events with 
anyone.  He has flashbacks when driving 
long distances.  He also had a disturbing 
dissociative flashback a few years ago 
while out on a lake fishing in a boat.

Vet also was quite distressed emotionally 
when he visited the "Moving Wall" (2X).  
He had both an intense desire to go there 
and an intense desire to avoid going 
there.

Vet experiences emotional numbing and 
avoids talking about his trauma with 
anyone, and he does not even talk with 
his fellow VFW members and friends at the 
Post.  He feels detached and estranged 
from others and emotional numbing.  He 
also appears to have "survivor guilt"

Vet reports difficulty sleeping at night, 
irritability with others, difficulty 
concentrating, and an exaggerated startle 
response.

In an addendum dated later in the same month, the social 
worker further noted that the veteran reported that due to 
the fact that he could not see the enemy from onboard the 
ship, it was always like he was fighting shadows and unknown 
entities which were out there.  He compared it to fighting an 
enemy with no face or identity.  Mr. Miller scheduled the 
veteran for evaluation with the psychiatrist and suggested 
follow-up counseling.

In March 2002, as scheduled, the veteran presented for 
evaluation by Joseph L. Destefano, M.D. and psychiatrist, who 
also reviewed Mr. Miller's assessment.  He made an assessment 
of ongoing evaluation for PTSD at that time.  In May 2002, he 
again evaluated the veteran.  The entry shows an assessment 
of PTSD as the current operative diagnosis.  

In December 2002, the veteran underwent examination for PTSD.  
The report shows that the examiner indicated that he reviewed 
only the veteran's chart.  The claims file, to include any 
service medical and personnel records and VA or non-VA 
treatment records were not reviewed.  Moreover, the 
examiner's report of the interview portion of the examination 
does not reflect a review of the veteran's military history-
either by the veteran's report or by the examiner's 
independent review.  There is no mention of veteran's 
military occupational specialty, the ship he was assigned to 
or a description of his duties as assigned during general 
quarters and the conditions under which he served.  The only 
medal mentioned is the veteran's Good Conduct medal.  The 
report does not reflect that the veteran discussed his 
stressors, and there is no indication that the examiner 
referred to any other source to determine what those 
stressors were-in the outpatient treatment records, the 
documents the veteran submitted in support of his claim, or 
the service medical and personnel records present in the 
claims file.  The examiner noted that the veteran reported he 
was involved in indirect encounters with the enemy in ship-
to-ship firing but not directly involved in any physical 
trauma.  He reported that one of his Army friends was killed.

The veteran complained of short temper, irritability, 
anxiety, depression, survivor guilt, and panic attacks.  He 
stated he did not sleep well, only three to four hours with 
many premature early awakenings.  He further described his 
concentration as up and down.  He reported a work history of 
25 years with VA, and that he was currently married to his 
fifth wife for four years.  He reported current treatment for 
PTSD with prescribed medication and counseling.  The examiner 
observed objectively that the veteran presented as adequately 
groomed and appeared his stated age.  He behaved 
appropriately and maintained good eye contact.  He manifested 
no psychomotor agitation or retardation.  Speech was with low 
volume but within normal limits.  Affect was appropriate with 
full range of emotion.  The veteran denied suicidal ideation 
and auditory hallucinations.  Thought processes were found to 
be logical and sequential.  Memory was three of three.  The 
examiner diagnosed depression not otherwise specified.

In response to the VA examination report, the veteran's 
representative submitted additional VA treatment records in 
April 2003.  Of particular importance are entries dated in 
January 2003 confirming the diagnosis of PTSD by Dr. 
Destefano and Mr. Miller, and a statement offered by Mr. 
Miller in April 2003.  Mr. Miller assessed the veteran with 
chronic, severely disruptive PTSD from combat in Vietnam 
productive of intrusive nightmares and flashbacks about 
Vietnam.  Dr. Destefano concurred that PTSD was the 
presumptive diagnosis.



In April 2003, Mr. Miller stated:

I reviewed vet's combat stressor 
affidavit ... which told of his experiences 
as a gunner's mate aboard the U.S.S. 
Hawkins in order to further assist this 
veteran through PTSD counseling.  In my 
opinion, after review of his statement, 
and through his self-reports of the 
pervasive and disturbing effects of these 
experiences on his life over the course 
of his counseling with me, these events 
and his reactions to them are sufficient 
to cause the PTSD that Dr. Destefano has 
diagnosed.

The veteran's reactions to his combat 
stressors are classic symptoms listed in 
the DSM IV-TR which emphasize that as a 
result of the traumatic event or events, 
the person's perceptions and 
recollections are recurrent, distressing, 
intrusive, and disruptive to the person's 
life and post-trauma emotional recovery.  
The events also have the effect of 
causing in this veteran numbing of 
emotional responsiveness, increased 
arousal signs, and avoidance of stimuli 
associated with Viet Nam and his tour of 
duty there.  The events described by the 
veteran are relived by him in his dreams, 
nightmares, thoughts, and flashbacks, and 
clearly are the basis for his PTSD.

Further VA treatment records submitted in May 2004 reflect 
continuing treatment for PTSD, including prescribed 
medication and counseling.  April and May 2003 entries show 
diagnoses of PTSD, described in May 2003 as chronic, moderate 
to severe PTSD from naval combat in Vietnam by Mr. Miller.  
Dr. Destefano diagnosed PTSD by history in April 2003.

The Board notes that the medical evidence is in conflict as 
to the diagnosis of the veteran's psychiatric disorder.  The 
December 2002 VA examination reflects a diagnosis of 
depression not otherwise specified while VA treatment records 
reflect diagnoses of and treatment for PTSD and a history of 
PTSD.

In the present case, the Board finds that the VA treatment 
records are more probative than the December 2002 VA 
examination report.  This is so for three reasons.  First, 
the VA treatment records document evaluation and treatment 
for a disability consistently diagnosed as PTSD beginning 
with the initial assessment in March 2002 to May 2003.  Of 
particular importance is the confirmation of the diagnosis of 
PTSD made by Mr. Miller as social worker by the Dr. 
Destefano, M.D. and psychiatrist in May 2002.   It is further 
noted that these records are dated before and after the 
December 2002 VA examination report.  Second, these records 
show detailed discussion of the veteran's service at the time 
he experienced his claimed stressors, including his MOS and 
duties, as well as of his symptoms and how his symptoms 
relate to, or originate from, his stressful experiences.  
Third, and finally, the VA examiner who conducted the 
December 2002 examination did not review the veteran's claims 
file, to include the veteran's service personnel records and 
VA treatment records, and the report does not include the 
results of any clinical testing.  

Accordingly, after careful review of the evidence of record, 
and in consideration of the benefit of the doubt, the Board 
finds that the medical evidence establishes that the veteran 
manifests PTSD.  In addition, the Board notes that his health 
care providers have proffered their opinions that the 
veteran's PTSD is the result of stressful events he 
experienced during naval combat aboard the USS Hawkins, 
during his active duty.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while on active aboard the USS 
Hawkins, which served in combat near the coast of Vietnam.  
In July 2002, the veteran proffered the following sworn 
statement concerning his stressors:

This is to advise the VA of some of the 
extremely stressful events that occurred 
to me while serving on the USS Hawkins in 
a "combat" role off the shores of 
Vietnam.  Our ship was basically an 
artillery unit that happened to be 
floating on the ocean.  Our duty was to 
run fire missions as called in by forward 
air controllers, or forward ground 
controllers.  I was trained as a gunner's 
mate, transferring into supply shortly 
before we shipped out to Vietnam, but 
when on general quarters, my general 
quarters station was that of a gunner's 
mate.  We would very frequently be called 
to general quarters at any time during 
the day or night.  My duty on general 
quarters was as a "pointer" inside a 
five inch gun mount.  On two occasions, I 
recall being called to general quarters 
in the early morning hours, and we were 
firing our guns parallel to the surface 
of the ocean.  Usually, our guns would be 
elevated, as we would be firing on land-
based targets, as called by FACs, but on 
these particular nights, I could tell 
that the guns were parallel.  We were 
advised that we were firing at boats 
coming out from the shore towards us.  
This was quite frightening.

Most of the time when we ran our fire 
missions while on general quarters, we 
would have no idea of the results of our 
shelling.  One time when we were on 
general quarters, and I was with the gun 
battery, we fired an enormous amount of 
ammunition, so much that they had to 
replenish us from another ship, and we 
learned that we had destroyed a VC 
convoy.  I always felt that the VC would 
personally work retribution on me for 
this event, and I have a belief that this 
event is one of the reasons why I have 
the recurring nightmare of my ship being 
boarded.

Service personnel records reflect that the veteran was 
assigned to the USS Hawkins (DD 873) from about May 1964 
through November 1966.  His designation was Seaman Apprentice 
until August 1964, when he picked up Seaman, or E3.  In 
January 1966 he was designated a Ship's Serviceman 3rd Class 
(SH3) in January 1966.  These records document that the 
veteran received training in maintaining 5"/38 guns, which 
he completed in October 1964.  Administrative remarks entered 
into the veteran's record report that on December 13, 1965, 
the USS Hawkins joined the USS Enterprise (CVA(N) 65) and the 
USS Bainbridge (DLG(N) 25) off the southern coast of Vietnam 
to become part of the first nuclear powered and nuclear 
capable task force to engage the enemy in combat.  In May 
1966, it was further noted that the USS Hawkins was 
designated as eligible for hostile fire pay for the months of 
December 1965 and January 1966 and that the veteran, in 
particular, qualified for hostile fire pay and was authorized 
to receive it.  Finally, the veteran's discharge documents 
reflect that he was awarded the Vietnam Service Medal with 
two bronze stars and the Republic of Vietnam Campaign Medal 
with device.

The RO attempted to obtain verification of the veteran's 
specific claimed stressors, writing to the Naval Historical 
Center in October 2002, to request histories of the USS 
Hawkins and USS Enterprise.  The Naval Historical Center 
responded in December 2002 that ships' deck logs would 
provide a better source of the information that the RO was 
seeking.  Ships' deck logs prior to January 1, 1972, should 
be requested from the National Archives and Records 
Administration, Modern Military Records Branch.  The Naval 
Historical Center was, however, able to confirm that the USS 
Hawkins was in Vietnamese waters between December 13, 1965 
and December 31, 1965, and that the USS Enterprise was there 
between December 2, 1965 and January 14, 1966.  The Board 
notes that the RO did not follow up with a request for ship's 
logs.

The RO did obtain an Internet history of the USS Hawkins, 
which revealed the following information:

Reclassified DD-873 on 1 April, Hawkins 
completed FRAM late in 1964.  Assigned to 
Destroyer Squadron 24 she operated out of 
Newport until departing 29 September for 
duty in the [F]ar East.  Steaming via the 
Panama Canal and the West Coast, she 
joined the 7th Fleet 23 November as part 
of America's powerful naval commitment to 
thwart Communist aggression in Southeast 
Asia.  For the next 3 months she guarded 
hard-hitting carriers in the South China 
Sea and the Gulf of Tonkin and provided 
gunfire support for ground troops along 
the coast of South Vietnam.  She departed 
Subic Bay late in February 1966, steamed 
via the Suez Canal, and arrived Newport 8 
April.

Further online investigation reveals that the USS Hawkins was 
armed with six 5"/38 guns.

The Board finds this information is sufficient to verify that 
the USS Hawkins served in combat against the enemy off the 
coast of Vietnam.  Moreover, the Board finds that the veteran 
served in combat as well.  In arriving at this conclusion, 
the Board notes that the veteran was assigned as a crewmember 
to the USS Hawkins during the relevant time period and that 
his service personnel record specifically documents that he 
was qualified for and authorized for hostile fire pay for 
this time period.  Concerning the veteran's service as a 
gunner's mate, the Board notes that service personnel records 
reflect that the veteran received training in the maintenance 
of 5"/38 guns, and that these guns were part of the ship's 
armament.  The Board understands that each naval personnel on 
board a ship is assigned a military duty and station, as well 
as a professional occupation.  Considering the mission of the 
ship, the relatively small size of the crew, and the 
veteran's specialized training in 5"/38 guns, the Board 
finds the veteran's assertions that he was assigned to the 
5"/38 guns during general quarters to be credible and 
entirely consistent with the evidence of record.  See 
38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

After review of the evidence the Board finds that service 
personnel records, the response from the Naval Historical 
Institute, and the internet history concerning the USS 
Hawkins, the ship to which the veteran was assigned, 
establish that the USS Hawkins and, hence, the veteran, 
served in combat.  As his stressors are consistent with 
service as a gunner's mate during general quarters on a 
destroyer operating close to the shore, targeting both enemy 
on shore and enemy ships in the water, the Board finds no 
further verification of the veteran's stressors are 
necessary.  

As noted above, this veteran's treating VA social worker and 
psychiatrist have found his PTSD to be the result of his 
participation in Naval combat in Vietnam.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during naval combat in Vietnam.   The evidence of 
record establishes that the veteran's ship, and hence the 
veteran, participated in combat off the coast of Vietnam.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in combat on 
the USS Hawkins during Vietnam.  The Board therefore 
concludes that service connection for PTSD is appropriate.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


